       Case 9:20-cv-01344-TJM Document 11 Filed 07/30/21 Page 1 of 4




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


TYSHAWN SIMMONS,

                           Petitioner,
      v.                                                        9:20-CV-1344
                                                                (TJM)
WARDEN LOVETT,

                           Respondent.


APPEARANCES:                                             OF COUNSEL:

TYSHAWN SIMMONS
22221-055
Petitioner, pro se
Ray Brook Federal Correctional Institution
P.O. Box 900
Ray Brook, NY 12977

HON. ANTIONETTE T. BACON                                 RANSOM P. REYNOLDS, III, ESQ.
Acting United States Attorney for the                    Ass't United States Attorney
Northern District of New York
100 South Clinton Street
P.O. Box 7198
Syracuse, New York 13261

THOMAS J. McAVOY
United States Senior District Judge

                                   DECISION and ORDER

I.    INTRODUCTION

      Petitioner Tyshawn Simmons seeks federal habeas corpus relief pursuant to 28

U.S.C. § 2241. Dkt. No. 1, Petition ("Pet."); Dkt. No. 4, Exhibit. Respondent answered the

petition. Dkt. No. 9, Answer; Dkt. No. 9-1, Magnusson Decl. Petitioner did not file a reply.

II.   BACKGROUND

      As summarized by Cheryl Magnusson, in her declaration submitted in support of the
            Case 9:20-cv-01344-TJM Document 11 Filed 07/30/21 Page 2 of 4




respondent's answer, and as is relevant to the pending petition, "[a]s a result of [a]

disciplinary action, on or about April 4, 2018, petitioner was disallowed 41 (forty-one) days of

Good Conduct Time[ ("GCT").]" Magnusson Decl. ¶¶ 5-6; see also Dkt. No. 9-1 at 7

(recording of petitioner's inmate discipline data indicating a disciplinary disposition for 41

days loss of GCT).

        Petitioner challenges this disciplinary report and resulting disposition. Pet. at 2, 9.

Specifically, petitioner argues that the disciplinary hearing violated his Due Process rights

because internal policies were not followed, the process was untimely, and the hearing

officer was biased. Id. at 6, 11-14; see also Magnusson Decl. ¶ 6. Petitioner seeks

expungement of his record and restoration of his GCT. Id. at 7, 14.

        Petitioner argues that he appealed the disciplinary disposition to the facility's

administration several times before discovering that no disciplinary hearing officer report had

been created. Pet. at 9-11, 18-23. Petitioner appealed the disposition to the Southeast

Regional Office on November 28, 2019, and the appeal was denied on March 20, 2019. Id.

at 2, 25-26. Petitioner then appealed to the General Counsel f or the Bureau of Prisons on

April 10, 2019, and his appeal was again denied on June 18, 2019. Id. at 3.1

        "Upon review of th[e p]etition, BOP has determined that [the disciplinary disposition] . .


        1
           Petitioner has already filed two habeas petitions pursuant to § 2241 concerning this disciplinary disposition.
See Simmons v. Joyner, No. 7:19-CV-0066 (E.D.Ky 2019) ("Simmons I"); Simmons v. Joyner, No. 7:19-CV-0097
(E.D.Ky 2019) ("Simmons II"). The petition in Simmons I was dismissed without prejudice for failure to properly
commence the action. Simmons I, Dkt. No. 5, Order of Dismissal.
          On April 16, 2020, the petition in Simmons II was dismissed without prejudice because petitioner had just
been provided with his disciplinary hearing report. Simmons II, Dkt. No. 17, Order, at 1. Accordingly, the court
decided "the best way to proceed is to dismiss [the] current petition without prejudice so that [petitioner] can go back
and properly pursue his administrative remedies within the Bureau of Prisons' system." Simmons II, Order at 2.
Further, "as soon as [petitioner] has fully exhausted his administrative remedies afresh, he may file a new habeas
petition in federal court if he still has not been granted the relief he seeks." Id. The petition does not include any
facts about a second attempt at exhausting administrative remedies in 2020.

                                                           2
       Case 9:20-cv-01344-TJM Document 11 Filed 07/30/21 Page 3 of 4




. should be expunged, [petitioner's] GCT restored, and his sentence computation

recalculated." Magnusson Decl. ¶ 7. Accordingly, "Petitioner's Sentence Computation was

updated on or about March 3, 2021, to ref lect restoration of 41 (forty-one) days of GCT,

which results in an updated Projected Release Date of July 29, 2036[.]" Id.; see also Dkt.

No. 9-1 at 12 (document from Sentence Computation Data indicating on "3-3-21: IR

expunged [and] GCT restored[.]").

III.   DISCUSSION

       A federal prisoner may challenge his detention under 28 U.S.C. §§ 2241 and 2255.

See 28 U.S.C. § 2255; Adams v. United States, 372 F.3d 132, 134 (2d Cir. 2004); Chambers

v. United States, 106 F.3d 472, 474 (2d Cir. 1997). Section 2241 is the proper v ehicle to

challenge the execution of a sentence. Adams, 372 F.3d at 135; 28 U.S.C. § 2241. For

example, a petitioner may use a section 2241 petition to challenge a federal official's

computation of a sentence, parole decisions, or prison disciplinary actions. Cook v. N.Y.S.

Div. of Parole, 321 F.3d 274, 278 (2d Cir. 2003); Jiminian v. Nash, 245 F.3d 144, 146 (2d Cir.

2001). Petitions filed under section 2241 must name the petitioner's warden as respondent

and be filed in the district of the petitioner's confinement. 28 U.S.C. § 2241(a); Rumsfeld v.

Padilla, 542 U.S. 426, 435, 447 (2004).

       Here, petitioner is a federal inmate, confined at Ray Brook, seeking to challenge a

BOP disciplinary disposition and the resulting sanction. Namely, petitioner argues that he is

entitled to have the disposition expunged and his GCT restored. Therefore, the habeas

petition is brought properly pursuant to section 2241.

       "Article III, Section 2 of the United States Constitution limits the subject matter of the



                                                3
        Case 9:20-cv-01344-TJM Document 11 Filed 07/30/21 Page 4 of 4



federal courts to those cases which present a 'case or controversy.'" Islam v. New York State

Bd. of Parole, No. 9:13-CV-0854 (GTS/TWD), 2016 WL 3943668, at *2 (N.D.N.Y. June 2,

2016) (citing Spencer v. Kemna, 523 U.S. 1, 7 (1998)). Accordingly, "in order for there to be

a valid exercise of subject matter jurisdiction, a federal court must have before it an actual

controversy at all stages of review, not simply at the time it is filed." In re Flanagan, 503 F.3d

171, 178 (2d Cir. 2007). "The hallmark of a moot case or controversy is that the relief sought

can no longer be given or is no longer needed." Martin-Trigona v. Shiff, 702 F.2d 380, 386

(2d Cir. 1983).

       Here, because the BOP reexamined petitioner's file and decided to expunge his

disciplinary record, restore his GCT, and recalculate his sentence, petitioner has received the

relief he requested. Petitioner has not raised any other grounds for habeas relief and does

not contend that he is currently being held in custody in violation of the Constitution or any

other federal law. Accordingly, because the relief sought can no longer be given, no live

controversy remains. Thus, petitioner's claim for relief is denied as moot.

IV.    CONCLUSION

       WHEREFORE, it is

       ORDERED that the petition, Dkt. No. 1, is DENIED AND DISMISSED in its entirety;

and it is further

       ORDERED that the Clerk serve a copy of this Decision and Order on the parties in

accordance with the Local Rules.

IT IS SO ORDERED.

Dated: July 30, 2021



                                                4
